NO. 12-13-00177-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

RAYVON LEE BIZZELL,                              §           APPEAL FROM THE 217TH
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Rayvon Lee Bizzell appeals his conviction for murder. Appellant’s counsel filed a brief
asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant filed
a pro se brief. We affirm.


                                          BACKGROUND
       On November 30, 2012, an Angelina County grand jury indicted Appellant for the offense of
murder. With no agreement on punishment, Appellant pleaded guilty to the offense. After ordering
and receiving the presentence investigation report, the trial court conducted a sentencing hearing in
which Appellant called one witness and testified on his own behalf. The State did not call any
witnesses. At the conclusion of the hearing, the trial court found Appellant guilty of murder and
assessed punishment at forty years of imprisonment with no fine. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel has filed a brief in compliance with Anders and Gainous, and states that
he has diligently reviewed the appellate record. In compliance with Anders, Gainous, and High v.
Sate, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological
summary of the procedural history of the case and further states that counsel is unable to present any
arguable issues for appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at
138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         Thereafter, Appellant filed a pro se brief in which he raised the following issues: (1) his
guilty plea was not voluntarily or knowingly made, (2) he received ineffective assistance of counsel,
and (3) he was subjected to illegal interrogation that resulted in his signing a written statement.
We have considered counsel’s brief, Appellant’s pro se brief, and have also conducted our own
independent review of the appellate record. We found no reversible error. See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is
wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the judgment of
the trial court is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review.
See TEX. R. APP. P. 48.4.; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review.
See id. at 408 n.22. Any petition for discretionary review must be filed within thirty days after the
date of this opinion or after the date this court overrules the last timely motion for rehearing. See
TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                               (DO NOT PUBLISH)


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00177-CR


                                      RAYVON LEE BIZZELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2012-0672)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.